Order                                                           Michigan Supreme Court
                                                                      Lansing, Michigan

  March 8, 2011                                                        Robert P. Young, Jr.,
                                                                                 Chief Justice

  142081-4                                                             Michael F. Cavanagh
                                                                             Marilyn Kelly
                                                                       Stephen J. Markman
                                                                       Diane M. Hathaway
  SAL-MAR INDUSTRIAL CORPORATION,                                          Mary Beth Kelly
            Petitioner-Appellant,                                          Brian K. Zahra,
                                                                                      Justices
  v                                            SC: 142081
                                               COA: 291843
                                               MTT: 00-334739
  TOWNSHIP OF MACOMB,
             Respondent-Appellee.
  _________________________________________/
  SAL-MAR INDUSTRIAL CORPORATION,
            Petitioner-Appellant,
  v                                            SC: 142082
                                               COA: 291844
                                               MTT: 00-334738
  TOWNSHIP OF MACOMB,
             Respondent-Appellee.
  _________________________________________/
  SAL-MAR INDUSTRIAL CORPORATION,
            Petitioner-Appellant,
  v                                            SC: 142083
                                               COA: 294151
                                               MTT: 00-334742
  TOWNSHIP OF MACOMB,
             Respondent-Appellee.
  _________________________________________/
  SAL-MAR INDUSTRIAL CORPORATION,
            Petitioner-Appellant,
  v                                            SC: 142084
                                               COA: 294339
                                               MTT: 00-334743
  TOWNSHIP OF MACOMB,
           Respondent-Appellee.

  _________________________________________/
                                                                                                              2



      On order of the Court, the application for leave to appeal the October 5, 2010
judgment of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the question presented should be reviewed by this Court.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        March 8, 2011                       _________________________________________
       0228                                                                 Clerk